     Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 1 of 32


                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


WILLIAM JENKINS,

       Plaintiff,

V.                                                 CASE NO. CV419-002


KARL NELL, in his Individual
Capacity,

       Defendant.




                                    ORDER


      Before the Court is Defendant Karl Nell's Motion for Summary

Judgment. (Doc. 29.) For the following reasons. Defendant's motion

is GRANTED.


                                BACKGROUND


      Plaintiff William Jenlcins, a former crane operator for the

Georgia Ports Authority (""GPA"), claims that Defendant Karl Nell

terminated his employment based on Plaintiff's race. (Doc. 1.)

Plaintiff is a white male who began working for GPA's Garden City,

Georgia facility in 2015. (Doc. 29, Attach. 2 at             2-3.) Plaintiff

became a crane operator for GPA in February 2016 and remained in

this role until his termination in August 2017. (Id. at 5 3.) As

a    crane   operator.    Plaintiff      moved   large   containers   between

ocean-bound ships and trucks on the docks. (Id. at SI 2.) At all

relevant     times.    Defendant,   an   African-American    male,    was   the

General Manager of Crane Operations at the Garden City facility
      Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 2 of 32


and Plaintiff's supervisor. {Doc. 29, Attach. 12 at SI 1; Doc. 29,

Attach. 12 at SI 4.) In 2017, Plaintiff received a satisfactory

performance review from GPA and Defendant. (Doc. 29, Attach. 2 at

SI 13; Doc. 29, Attach. 4 at 148.)

       In August 2017, Plaintiff asked Defendant if he could have a

day off on August 5, 2017. (Doc. 29, Attach. 2 at SI 15; Doc. 29,

Attach. 4 at 16-17.) Plaintiff, however, did not submit a formal

request for an off-day, but simply talked to Defendant. (Doc. 34,

Attach. 20 at 20.) Defendant denied Plaintiff's request because

another crane operator, Lonnie Benton, had requested off for the

same day before Plaintiff. (Doc. 29, Attach. 12 at SISI 11, 13; Doc.

29, Attach. 12 at 13; Doc. 29, Attach. 4 at 17.) Plaintiff did not

respond to Defendant's denial of his request at that time. (Doc.

34, Attach. 20 at 20.)

       The Crane    Department's policy is to grant off-days on a

first-come, first-serve basis. (Doc. 29, Attach. 12 at 15.) If a

crane    operator   requests   a   weekend-day off,    the   operator      must

^^secure a benefit" by using an additional day of vacation time.

(Id.; Doc. 34, Attach. 20 at 21.) Plaintiff claims that Benton did

not    secure   a   benefit   before   requesting   August   5th   off     and,

therefore, did not properly request the day off before Plaintiff.

(Doc. 34, Attach. 20 at 21.)

        A few days later, on August 8, 2017, Plaintiff went to the

Human Resources Department ("HR") to speak with Jim Wisham, the HR
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 3 of 32


Recruiting       Manager,     about   Defendant's         denial    of     Plaintiff's

request for       a   day   off.   (Doc.     29,   Attach.    4    at    17-18.)     When

Plaintiff arrived, Wisham was leaving the office and, rather than

meet with another HR manager. Plaintiff scheduled an appointment

with    Wisham    for   the   next    day.   (Doc.    34,    Attach.       20   at   24.)

Plaintiff testified that he wanted to speak specifically with

Wisham because he ""felt safest with [] Wisham." (Id. at 24.)

        Rosa Simmons, the HR Manager, overheard Plaintiff make an

appointment to meet with Wisham and e-mailed Defendant about the

appointment. (Doc. 34, Attach. 25 at 13.) Simmons's e-mail to

Defendant stated: "Karl, Billy Jenkins, crane operator came up

here to make an appointment to talk to Jim [Wisham]. Anything going

on with him we should know about?" (Id.) Defendant testified that

Simmons also called him to ask if he knew why Plaintiff went to

HR. (I^ at 12.)

       On the same evening, August 8, 2017, at approximately 5:53

p.m..    Defendant      approached     Plaintiff     in     the    Crane    Operations

Center before Plaintiff's shift and asked Plaintiff to meet with

him in a different room.^ (Doc. 29, Attach. 2 at SI 16; Doc. 34,



1 Plaintiff testified that he knows approximately what time
Defendant approached him because employees set their cellphone
alarms to ring at 5:53 p.m. and the alarms were ringing when
Defendant approached Plaintiff. (Doc. 34, Attach. 20 at 46.)
Defendant, however, stated in an e-mail on August 8 that the
conversation occurred at 6:00 p.m. (Doc. 29, Attach. 12 at 15.)
Viewing the facts in the light most favorable to Plaintiff, the
Court will consider 5:53 p.m. as the time Defendant approached
Plaintiff.
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 4 of 32


Attach. 1 at 1-2; Doc. 34, Attach. 20 at 46.) The two men walked

into an office adjacent to the main area and Defendant said to

Plaintiff:         hear you have an appointment with HR." {Doc. 29,

Attach. 4 at 19.) Plaintiff told Defendant that he did make an

appointment with HR and Defendant then said, "[y]ou better have

your facts straight." (Id.) Plaintiff responded,             do." (Id. at

20.) According to Plaintiff, Defendant became '^visibly upset."

(Id.) Plaintiff then told Defendant ^'you've got to get out of my

face" and ^^you will not intimidate me." (Id.; Doc. 34, Attach. 20

at 30.)

     Defendant and Plaintiff walked out of the room and Defendant


instructed Plaintiff to leave work and go home. (Doc. 29, Attach.

2 at ^ 17; Doc. 34, Attach. 1 at 2.) Plaintiff responded, ^'I am

not going home, I did nothing wrong." (Doc. 29, Attach. 4 at 22.)

Defendant then said to Matt Sterrett, the Assistant Manager of

Crane Operations, ^^Plsintiff is] being sent home." (Doc. 29,

Attach.   4   at   23.)   Plaintiff   again   responded, ''I'm   not   going

anywhere, I did nothing wrong, I'm not going home, I did nothing

wrong." (Id.) Defendant, in response, told Plaintiff to meet him

at the HR Department in the morning. (Doc. 29, Attach. 2 at SI 18.)

Defendant then left the crane operations building and, according

GPA records, exited the facility's external gate at 6:03 p.m. (Doc.

29, Attach. 2 at SI 19; Doc. 34, Attach. 24 at 19.)
    Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 5 of 32


        After Defendant left. Plaintiff clocked-in at the time clock.

(Doc.    29, Attach.    4    at    24.)   Next,   Plaintiff   walked     into   the

breakroom, gathered his belongings, and stated to other employees

in the room; ^^this is the kind of thing that is poisoning the

department." (Doc. 29, Attach. 2 at SI 19; Doc. 29, Attach. 4 at

27.) Plaintiff did not clock-out for his shift. (Doc. 34, Attach.

20 at 36.) At 6:02 p.m.. Plaintiff got in his truck and called his

wife. (Doc. 34, Attach. 20 at 35; Doc. 34, Attach. 27 at 10.) GPA

records show that Plaintiff exited the facility's external gate at

6:05 p.m. (Doc. 34, Attach. 24 at 19.)

        Later that evening, at 9:33 p.m.. Defendant sent an e-mail

about his exchange with Plaintiff to Simmons, Lise Altman, the

Chief Human Resources Officer, Dan Rohde, the Senior Director of

Operations, and Ed McCarthy, the Chief Operating Officer. (Doc.

29, Attach. 12 at 15.) In the e-mail. Defendant stated that he

^^had   a   conversation    with    [Plaintiff]     about   his   work   schedule

. . . .", explained that the crane department's policy on day-off

requests "is a first come first serve basis," and stated that

"Lonnie Benton requested off before [Plaintiff]." (Id.) Defendant

also stated that "[Plaintiff] was not told about Lonnie but feels

he should be off despite our policy." (Id.) Defendant further

stated:


        [Plaintiff's]       response      was     not   acceptable       nor
        appreciated; therefore, I sent [Plaintiff] home tonight
        without pay and to report to HR in the morning for these
        reasons:
     Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 6 of 32


              (1) [Plaintiff]    was     disrespectful   and
              aggressive. He was yelling ^^you are not going
              to intimidate me" and ^^get out of my face." I
              was walking to the office to inform Matt
              Sterrett to take him off the schedule.
              (2) [Plaintiff]     said   ''I'm  not    going
              anywhere." I told Matt a second time to take
              him off of the schedule and to go home.
              (3) [Plaintiff] went into the lounge to
              muster a crowd. He was inciting others to join
              him yelling that "I sent him home" and "y'all
              see what we dealing [sic] with" per Kerry
              Terrell.


(Id.)

      The     next   day,    August   9,      2017,      Plaintiff    was    placed   on

administrative leave pending an investigation into                          Defendant's

allegations.       (Doc.    34,   Attach.     20    at    38-39.)    Altman   directed

Simmons     and    Tanya    Chisholm,    the       HR    Manager    of   Learning     and

Development, to investigate the incident between Defendant and

Plaintiff. (Doc. 29, Attach. 2 at SI 21; Doc. 29, Attach. 11 at

SI 6.) On August 10, as part of the investigation, Simmons and

Chisholm interviewed Kerry Terrell and Randy Jones. (Doc. 29,

Attach. 2 at SI 21; Doc. 29, Attach. 13 at SISI 6-7; Doc. 29, Attach.

14    at    SISI   6-7.)    Simmons     and     Chisholm      memorialized       their

conversations with Terrell and Jones. (Doc. 29, Attach. 13 at 12,

16.) Terrell told Simmons and Chisholm that after Plaintiff and

Defendant spoke. Plaintiff came out of the room and stated, "y'all

need to know what we are dealing with." (Id. at 12.) Jones told

Simmons and Chisholm that he heard Defendant tell Plaintiff to go
    Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 7 of 32


home and that Jones told Plaintiff, ^^if the boss man tells you to

go home then you need to go home."^ (id. at 16.)

         During the investigation, Simmons and Chisholm also received

statements from assistant managers Matt Sterrett and Philip Wong.

(Id. at 9.) Sterrett said:                 heard [Defendant] tell [Plaintiff]

to go ahead and go home for the evening. That's when [Plaintiff]

told     [Defendant]    that    he    is    not   going   home."     (Id.   at    20.)

Similarly, Wong stated:

         At approximately 17:50 when we were changing shifts, I
         witnessed   [Plaintiff]   and  [Defendant]   having a
         conversation in the separate office adjacent to the
         common office located in the maintenance building.

         Both [Defendant] and [Plaintiff] then came into the
         common office, and [Defendant] told [Plaintiff] that he
         needs to leave the premises. [] Matt Sterrett who was
         beginning the night-shift was directed to replace
         [Plaintiff] and find another crane operator to take his
         place on the assignment listing for the upcoming night
         shift.


         [Plaintiff]   stated    he    was    not   leaving,    and    he   was
         directed to leave. He then asked if he needed to check
         in and then check out, and so I told him not to do so
         and just to leave. At approximately 18:05 I saw
         [Plaintiff] leave the office.

(Id. at 22.)

         As part of the investigation, Simmons also met with Defendant

and they reviewed CPA's Code of Conduct. (Id. at S[ 10; Doc. 29,


2   As    part    of   the   investigation,         Simmons    and    Eli   Vandiver
interviewed Jones a second time. (Id. at 5 8.) In that interview,
Jones reiterated that Defendant told Plaintiff to go home and that
Jones told Plaintiff it was in his best interest to go home. (Id.
at 18.) Jones told Simmons and Vandiver that Plaintiff was still
in the building when Jones clocked-out for the day. (Id.)
     Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 8 of 32


Attach.   12    at    ^   16.)    According     to   CPA's   Code     of    Conduct,   a

violation      of    an   ^^A"   Rule   ^^make[s]    you    subject    to    immediate

discharge." (Doc. 29, Attach. 4 at 109.) Rule A-6 prohibits:

      Refusal or failure to carry out a reasonable direct order
      of a supervisor, insubordinate behavior towards a
      supervisor, or demonstrating gross disrespect for a
      supervisor by, among other things, cursing at a
      supervisor, verbally or physically threatening or
      intimidating a supervisor, or yelling at a supervisor in
      an abusive manner.


(Id. at 110.) Simmons and Defendant agreed that Plaintiff's refusal

of a direct order to go home violated Rule A-6 and warranted

termination. (Doc. 29, Attach. 13 at S[ 10; Doc. 29, Attach. 12 at

5 16.)

      Simmons       provided     Altman    notes     from    the    interviews      with

Terrell and         Jones, the statements from Sterrett and                  Wong, and

informed Altman of her and Defendant's conclusion that Plaintiff

violated Rule A-6. (Doc. 29, Attach. 13 at SI 10; Doc. 29, Attach.

11 at SI 8.) Altman reviewed the witness statements and spoke with

the managers of the HR Department about the incident, including

Jim Wisham. (Doc. 29, Attach. 11 at SI 8.) After reviewing the facts

and witness statements, Wisham concluded that Plaintiff's refusal

violated Rule A-6 and that termination was warranted. (Doc. 29,

Attach. 15 at SI 5.) Altman also concluded that Plaintiff's refusal

to   follow    an    order   amounted     to   insubordinate       conduct    and   that

Plaintiff's conduct violated Rule A-6. (Doc. 29, Attach. 11 at SI
      Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 9 of 32


9.)    Ultimately,     Altman      determined      that    Plaintiff      should    be

terminated. (Doc. 29, Attach. 11 at SI 11.)

       Altman sent her recommendation to terminate Plaintiff to Ed

McCarthy, CPA's Chief Operating Officer. (Doc. 29, Attach. 16 at

SI   2.)    McCarthy   agreed      with   Altman's    recommendation       and     also

concluded that Plaintiff should be terminated. (Doc. 29, Attach.

16 at SI 3.) Dan Rohde, CPA's Senior Director of Operations, also

reviewed the witness statements, reviewed Altman's recommendation,

and    concluded    that     Plaintiff    should     be   terminated.     (Doc.    29,

Attach. 18 at SI 4.) Criff Lynch, CPA's Executive Director, gave

the final approval for Plaintiff's termination. (Doc. 29, Attach.

11 at SI 8.)

       On August 11, 2017, Plaintiff met with Simmons and Chisholm

and they told Plaintiff that he was being terminated for refusing

to follow a direct order to leave and violating Rule A-6 of CPA's

Code of Conduct. (Doc. 29, Attach. 2 at SI 23; Doc. 34, Attach. 20

at 39.) Plaintiff requested that HR conduct a termination review.

(Doc. 34, Attach. 20 at 41.)

       In    conjunction      with     his   termination        review.    Plaintiff

submitted      a    written     statement     about       his   interaction        with

Defendant. (Doc. 29, Attach. 13 at 24.) Plaintiff stated that ^^what

[he was] accused of on [his] disciplinary action form and at [his]

termination        meeting    is     completely      untrue."     (Id.)    Plaintiff

provided his recollection of the exchange with Defendant:
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 10 of 32


          . I arrived for my scheduled shift at 1800 that
     evening and before I was even able to clock in,
     [Defendant] asked to speak with me. He led me to the
     ship   operations   office   with   no   witnesses. . . . He
     immediately took a provocative tone of voice and began
     questioning me about my scheduled meeting with HR. He
     started   the   conversation   with      the   statement,
     you're going to HR on me, you better have your facts
     straight[.]" He assumed he knew what my meeting with HR
     was concerning and began to get very heated and defensive
     when I disagreed. His eyes got very wide and his lip was
     quivering. In a very aggressive move, he stepped forward
     and raised his voice and I honestly thought he was going
     to hit me. . . . The next thing I know, he told me to go
     home and to be at HR at 9 [a.m.] the following
     morning. . . .

(Id.) Plaintiff also stated that, in his meeting with Simmons and

Chisholm, he was not ^^allow[ed] to make a statement" and that they

did not ^'hear [him] out." (Id. at 25.) Plaintiff also alleged that,

at some point prior to the events in question. Defendant said:

^'I'm vindictive. If you go to HR on me, I'll get you. I have the

power of the pen and I'll know before you leave their office. I

have HR in my back pocket." (Id. at 25-26.) Plaintiff concluded

that ''[Defendant] and human resources have clearly created their

own reality to support a very one sided conclusion." (Id. at 26.)

     Defendant submitted a statement in response to Plaintiff's

statement. (Id. at 28-32.) In his responsive statement. Defendant

claimed that he "decided to talk with [Plaintiff] about [CPA's]

vacation    policy" because "Lonnie      Benton told     [Defendant] that

[Plaintiff] was upset that he had to work on Saturday . . .

(Id. at 28.) Defendant claimed that he "began the conversation

with 'I heard you are upset about working on Saturday, August

                                    10
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 11 of 32


5th.' " {Id. at 28.) Plaintiff told Defendant that he was going to

HR and Defendant told him "it's your right to go to HR and I hope

you have your facts together." (Id. at 28.) Defendant further

recalls that as they were leaving the room. Plaintiff yelled at

Defendant to "get out of [his] face." (Id.) Defendant stated that

he responded, "really, I'm not in your face" and Plaintiff yelled

again, "get out of my face." (Id.) Defendant's statement further

provides that "[b]ecause [Plaintiff] was visibly upset and yelled

to get out of his face, I told [Plaintiff] to go home." (Id.)

According to      Defendant, Plaintiff then              yelled "I'm not going

anywhere." (Id.) Defendant alleged that Plaintiff stated he would

not leave at least three times. (Id. at 28-29.)

     After Plaintiff and Defendant submitted their statements, Dan

Rohde and Jim Wisham reviewed the statements and, on August 14,

2017, met with Plaintiff. (Doc. 29, Attach. 2 at ^ 24; Doc. 29,

Attach. 15 at SI 7.) In the meeting, Wisham told Plaintiff the

meeting   was    to    "review     the   facts      surrounding       [Plaintiff's]

termination" and Wisham noted that [Plaintiff] didn't address any

of the reasons he was terminated." (Doc. 29, Attach. 15 at 6.)

Rohde told Plaintiff that Rohde and Wisham "knew that [Plaintiff]

was told at least three times to clock out and go home." (Id.)

Rohde   also    told   Plaintiff    that      HR   had   "witnesses    that   stated

[Plaintiff] went to a common area and tried to cause dissention

among the operators." (Id.) Plaintiff then told Rohde and Wisham


                                         11
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 12 of 32


he wanted to end the meeting because they were not letting him

tell his side of the story. (Id.) Rohde told Plaintiff if he had

^'left when he was told to, things may have turned out differently."

(Id.)   Plaintiff   testified      that    Wisham    and    Rohde    said   he   was

terminated because he was told to go home, and he did not go home.

(Doc. 34, Attach. 20 at 43.) Plaintiff's termination was ultimately

upheld. (Doc. 29, Attach. 15 at f 7.)

       On January 2, 2019, Plaintiff filed suit in this Court against

Defendant. (Doc. 1.) In           his complaint.      Plaintiff alleges that

Defendant     intentionally       discriminated      against     him    based     on

Plaintiff's race, in violation of 42 U.S.C. §§ 1981, 1983. (Id. at

a 37-42.) Now, Defendant has filed a motion for summary judgment

seeking dismissal of Plaintiff's race discrimination claim.^ (Doc.

29.) Plaintiff has responded in opposition. (Doc. 34.)

                             STANDARD OF REVIEW


       According to Fed. R. Civ. P. 56(a), ''[a] party may move for

summary judgment, identifying each claim or defense—or the part of

each claim of defense—on which summary judgment is sought." Such

a motion must be granted ^'if the movant shows that there is no



3 In    his   complaint.     Plaintiff     also    raised   a   First   Amendment
retaliation    claim   and    a   claim    for    defamation    of   reputational
liberty. (Doc. 1 at 9-11.) However, in his response to Defendant's
motion for summary judgment. Plaintiff concedes that summary
judgment should be granted on these two claims. (Doc. 34 at 31.)
Accordingly, the Court will not address these claims and summary
judgment is GRANTED on Plaintiff's First Amendment retaliation
claim and claim for defamation of reputational liberty.

                                          12
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 13 of 32


genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law." Id. The "purpose of summary

judgment is to ^pierce the pleadings and to assess the proof in

order to see     whether      there   is     a   genuine   need for trial.' "

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986) (quoting Fed.

R. Civ. P. 56 advisory committee notes).

     Summary judgment is appropriate when the nonmoving party

"fails to make a showing sufficient to establish the existence of

an element essential to that party's case, and on which that party

will bear the burden of proof at trial." Celotex Corp. v. Catrett,

477 U.S. 317, 322, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986).

The substantive law governing the action determines whether an

element is essential. DeLonq Equip. Co. v. Wash. Mills Abrasive

Co., 887 F.2d 1499, 1505 (11th Cir. 1989).

     As the Supreme Court explained:

     [A] party seeking summary judgment always bears the
     initial responsibility of informing the district court
     of   the   basis   for    its    motion,     and   identifying   those
     portions of the pleadings, depositions, answers to
     interrogatories, and admissions on file, together with
     the affidavits, if any, which it believes demonstrate
     the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323, 106 S. Ct. at 2553. The burden then

shifts to the nonmoving party to establish, by going beyond the

pleadings, that there is a genuine issue concerning facts material




                                        13
     Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 14 of 32


to its case. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991).

       The Court must review the evidence and all reasonable factual

inferences arising from it in the light most favorable to the

nonmoving party. Matsushita, 475 U.S. at 587-88, 106 3. Ct. at

1356. However, the nonmoving party '^must do more than simply show

that there is some metaphysical doubt as to the material facts."

Id., 475 U.S. at 586, 106 S. Ct. at 1356. A mere '"scintilla" of

evidence, or simply conclusory allegations, will not suffice. See,

e.g., Tidwell v. Carter Prods., 135 F.3d 1422, 1425 (11th Cir.

1998). Nevertheless, where a reasonable fact finder may "draw more

than one inference from the facts, and that inference creates a

genuine issue of material fact, then the Court should refuse to

grant summary judgment." Barfield v. Brierton, 883 F.2d 923, 933-

34 (11th Cir. 1989).

                                  ANALYSIS


I.     MCDONNELL DOUGLAS FRAMEWORK


       In his complaint. Plaintiff brought a claim against Defendant

for race discrimination in violation of 42 U.S.C. § 1981 through

42 U.S.C. § 1983. (Doc. 1 at 8.) Defendant argues he is entitled

to summary judgment on Plaintiff's § 1981 claim for two reasons.

(Doc. 29, Attach. 1 at 13.) First, Defendant argues that Plaintiff

has failed to produce evidence of a similarly situated employee

that received more favorable treatment. (Id.) Second, Defendant


                                     14
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 15 of 32


argues that even      if Plaintiff can       show   a   similarly situated

employee, he has failed to establish that Defendant's legitimate,

non-discriminatory reason for terminating Plaintiff s employment

was pretext for discrimination. (Id. at 16.)

     ^'Section     1981   .   .   .   prohibits   public    employers   from

terminating contracts on the basis of an employee's race." Bush v.

Houston Cnty. Comm'n, 414         F. App'x 264, 266 (11th Cir. 2011)

(citing Ferrill v. Parker Group, Inc., 168 F.3d 468, 472 (11th

Cir. 1999)). See 42 U.S.C. § 1981. ''In the employment context,

§ 1981 . . . claims require the same elements of proof and involve

the same analytical framework as Title VII claims." Bush, 414 F.

App'x at 266. See also Flowers v. Troup Cty., Ga., Sch. Dist., 803

F.3d 1327, 1335 n.7 (11th Cir. 2015) ("Though [the plaintiff]

brought claims under the Fourteenth Amendment's Equal Protection

Clause and 42 U.S.C. §§ 1981 and 1983 as well, their fates rise

and fall with his Title VII claim."); Standard v. A.B.E.L. Servs.,

Inc., 161 F.3d 1318, 1330 (11th Cir. 1998) (noting that Title VII

and § 1981 "have the same requirements of proof and use the same

analytical framework"). To prevail on a claim of discriminatory

discharge under Title VII, Plaintiff must prove that Defendant

intentionally discriminated against him based on Plaintiff's race.

Billinqslea   v.    Graphic   Packaging    Int'l,   Inc.,   No.   5:13-cv-16

(CAR), 2014 WL 5668122, at *5 (M.D. Ga. Nov. 4, 2014) (citing

Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir.


                                      15
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 16 of 32


2005)).     Where,    as     here,   a    plaintiff    attempts     to   prove

discriminatory intent based only on circumstantial evidence, the

Court employs the burden-shifting framework established by the

Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). Burke-Fowler v. Orange

Cty., Fla., 447 F.3d 1319, 1323 (11th Cir. 2006).

     Under the McDonnell Douglas framework, the plaintiff has the

initial     burden     of    establishing      a   prima    facie    case    of

discrimination. McDonnell Douglas, 411 U.S. at 802, 93 S. Ct. at

1824. If a plaintiff can demonstrate the elements of a prima facie

case,    then   a   burden   of   production   falls   to   the   employer   to

articulate a legitimate, non-discriminatory reason for the adverse

employment action. Lewis v. City of Union City, Ga., 918 F.3d 1213,

1221 (11th Cir. 2019). If the employer articulates a legitimate,

non-discriminatory reason, the burden then shifts back to the

plaintiff to demonstrate that the employer's stated reason was a

pretext for discrimination. Id. The Court will address each step

of the McDonnell Douglas framework below.

     A. Prima Facie Case


        First, to establish a prima facie case of discrimination.

Plaintiff must prove four elements: (1) that he belongs to a

protected class, (2) that he was subjected to an adverse employment

action, (3) that he was qualified to perform the job in question,

and (4) that his employer treated ^'similarly situated" employees


                                         16
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 17 of 32


outside his class more favorably. Lewis, 918 F.3d at 1220-21. Three

of the elements are uncontested. Defendant, however, argues that

he is entitled to summary judgment because Plaintiff has failed to

identify a similarly situated comparator who was treated more

favorably. (Doc. 29, Attach. 1 at 13.)

       The United States Court of Appeals for the Eleventh Circuit

has held that the comparator analysis must be conducted at the

prima    facie     stage   of   the    McDonnell           Douglas   burden-shifting

framework          and     that        ^'a         plaintiff         asserting      an

intentional-discrimination         claim          under    McDonnell    Douglas   must

demonstrate that she and her proffered comparators were ^similarly

situated in all material respects.' " Lewis, 918 F.3d at 1218.

Generally, a similarly situated comparator will have ^'engaged in

the same basic conduct (or misconduct) as the plaintiff," 'Vill

have been subject to the same employment policy, guideline, or

rule as the plaintiff," ^^will ordinarily (although not invariably)

have been under the jurisdiction of the same supervisor as the

plaintiff," and ^'will share the plaintiff's disciplinary history."

Id. at 1227-28.


        In   his   response.    Plaintiff         identifies    three   comparators:

Randy Jones, Brian Jackson, and Michael Saussy. (Doc. 34 at 22-

25.)    Plaintiff's      comparators     worked       as    crane    operators    under

Defendant's management and Plaintiff argues that each comparator

^'engaged in misconduct deemed to be of the same severity (an *A'-


                                             17
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 18 of 32


level     violation)    .   .    .   as     that   purportedly   committed     by

[Plaintiff]." (Id. at 22-23.) Plaintiff contends that these three

men were ^^subject to the same employment policy, guideline, or

rule as" Plaintiff and were ^^under the jurisdiction of the same

supervisor" as Plaintiff. Lewis, 918 F.3d at 1227-28. The question

is, therefore, whether the men ^^engaged in the same basic conduct

(or misconduct) as" Plaintiff: refusing to carry out a direct order

from     his    supervisor.     Defendant      argues   that   none    of   these

individuals are valid comparators because they did not engage in

the same conduct as Plaintiff. (Doc. 38 at 2.) The Court agrees

with Defendant and finds that Plaintiff has failed to present a

proper comparator.

               1. Randy Jones

        First, Plaintiff identifies Randy Jones, an African-American

male, as a comparator. (Doc. 34 at 23.) In a meeting with other

crane operators and Defendant, Jones made a comment that if he

'^catch[es] [Defendant] out that gate [sic], [he will] whoop that

ass." (Doc. 34, Attach. 22 at 6.) After Jones made the comment.

Defendant      asked   Jones    to   meet   with   Defendant   and    Dan   Rohde,

Defendant's supervisor. (Id. at 7.) Defendant told Rohde that he

felt threatened by Jones's comment and requested that Jones be

terminated. (Id. at 8.) Jones told Rohde he was just ''talking

trash" when he made the comment to Defendant. (Id. at 8.) Rohde

did not terminate Jones but, instead, asked Jones to return to the


                                          18
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 19 of 32


meeting and apologize to Defendant and the other crane operators.

(Id.   at   10.)   Jones   complied    with   Rohde's   instructions     and

apologized to the group. (Id. at 10.)

       The Court finds that Jones is not a proper comparator because

Jones's misconduct is distinguishable from Plaintiff's misconduct.

Jones threatened his supervisor while Plaintiff refused a direct

order from his supervisor. Even if, as Plaintiff argues, Jones's

threat was a violation of the same CPA Code of Conduct Rule, Rule

A-6, it was a materially different type of violation. See Moore v.

Ala. Dep't of Corr., 137 F. App'x. 235, 239 (11th Cir. 2005)

(^'Title VII does not prevent an employer from interpreting its

rules as it chooses and making its determinations as it sees fit

under such rules."); Blash v. City of Hawkinsville & Pulaski Cty.,

Ga., Sheriff's Office, No. 5:17-cv-00380-TES, 2019 WL 7340132, at

*12 (M.D. Ga. Dec. 30, 2019) (concluding that although plaintiff's

^^alleged misconduct and the alleged misconduct of his comparators

were both criminal in their nature, [plaintiff] . . . glosses over

critical differences and paints with too broad a brush" (internal

quotations omitted)). However, unlike Plaintiff, Jones was not

formally charged with a violation of Rule A-6 or with a violation

of any GPA rule. See Moore, 137 F. App'x. at 239 (^MA] difference

in the charged offenses can preclude a comparison for Title VII

purposes."). Moreover, unlike Plaintiff, Jones did not refuse an




                                      19
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 20 of 32


order from his supervisor and promptly followed Rohde's directive

to apologize to the group.

     Most importantly. Defendant treated Jones's misconduct and

Plaintiff s    misconduct    similarly   and   recommended    that   both

employees be terminated. Thus, even if Jones's misconduct was

sufficiently similar to Plaintiff's misconduct. Plaintiff cannot

assert that Jones was treated more favorably. Accordingly, the

Court finds that Jones is not a proper comparator because he is

not similarly situated in all material respects.

          2. Brian Jackson


     Second,     Plaintiff      identifies      Brian     Jackson,       an

African-American male, as a comparator. {Doc. 34 at 24.) In March

2018, Jackson met with Chisholm and Wisham about Defendant. (Doc.

34, Attach. 27 at 8.) According to Chisholm and Wisham's notes,

Jackson told them ^^other operators are afraid to come to HR and

it's a living hell in the cranes department." (Id. at 8.) Jackson

claimed Defendant made several intimidating statements, including:

       • If you people keep going to HR (white house) on me,
         then I promise you—you will lose your jobs.
       • If you throw me under the bus, then I will be like
         an eighteen-wheeler and run you over eighteen
           times.
       • You will be pencil whipped if you go to HR.

(Id. at 9.) However, according to Chisholm and Wisham, Jackson did

not file a formal complaint about Defendant. (Id. at 10.) Jackson




                                   20
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 21 of 32


was not subject to any discipline for reporting these statements

to HR.


       Plaintiff argues that Jackson                engaged      in the          same   basic

misconduct as he did because Jackson lied to HR about Defendant's


statements, which is a violation of Rule A-8 of CPA's Code of

Conduct.    (Doc.      34    at   24-25.)      Although    Plaintiff        provides         no

evidence that Jackson lied to HR, Plaintiff argues that the Court

should assume Jackson lied because Defendant was not disciplined

for any of the conduct alleged by Jackson and, therefore, HR must

have     determined         Jackson's     statements       about      Defendant          were


fabricated.       (Id.)      Plaintiff    further      argues        that    if     Jackson

violated Rule A-8 and was not terminated, Jackson was treated more

favorably than Plaintiff. (Id. at 25.)

       Plaintiff's argument on this matter is merely speculative.

Plaintiff has failed to present evidence that Jackson lied to HR

or that     Jackson     was ever        charged     with   a   CPA    Rule       violation.

Moreover,     even     if      Jackson      did    lie,    Jackson's         conduct         is

distinguishable        from       Plaintiff's      misconduct        and    would       be    a

violation    of    a   different        CPA    rule.   See     Nelson       v.    Americold

Logistics, LLC, No. 1:18-cv-04846-SCJ, 2020 WL 1799945, at *2 (N.D.

Ga. Mar. 4, 2020) (finding that plaintiff presented an invalid

comparator where the comparator violated a different work rule).

Additionally,       Plaintiff       has   not      shown   how    Defendant         treated

Jackson more favorably or that Defendant disciplined Jackson at


                                              21
      Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 22 of 32


all for speaking with HR. Accordingly, the Court finds that Jackson

is not a proper comparator because he is not similarly situated in

all material respects.

             3. Michael Saussy

        Lastly,     Plaintiff      identifies        Michael     Saussy,    an

African-American male, as a comparator. (Doc. 34 at 25.) In January

2019, Saussy was operating a crane for CPA. (Doc. 34, Attach. 7 at

4.) At some point, a container being loaded onto a vessel struck

loaded containers already on the vessel. (Id. at 4.) The impact

caused a latch on one of the containers to dislodge and injure a

longshoreman on the vessel. (Id. at 4.) Port Police interviewed

Saussy and, at that time, Saussy claimed that his crane was not

over the vessel and could not have caused the latch to dislodge.

(Id. at 4.) Saussy did not face any discipline for the incident.

        Plaintiff argues that Saussy lied to Port Police about his

involvement in the incident and, therefore, violated an ""A" Rule

of GPA's Code of Conduct. (Doc. 34 at 25.) Plaintiff also argues

that Defendant treated Saussy more favorably because Saussy was

not    terminated    for   lying   to   the   Port   Police.   (Id.)   However,

Plaintiff has failed to present evidence that Saussy lied to the

Port Police or that Defendant knew Saussy lied to the Port Police.

See Summers v. City of Dothan, Al., 444 F. App'x 346, 348 (11th

Cir. 2011) (        roffered comparators' actions are only relevant if

it is shown that the decision maker knew of the prior similar acts


                                        22
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 23 of 32


and did not discipline the rule violators."). Moreover, even if

Saussy lied to Port Police and Defendant knew he lied, Saussy's

misconduct is materially different from Plaintiff's misconduct.

Accordingly, the Court finds that Saussy is not a proper comparator

because he is not similarly situated in all material respects.

Because Plaintiff has failed to identify a similarly situated

comparator, the Court finds that Plaintiff has failed to establish

a prima facie case of race discrimination. As a result. Defendant's

motion (Doc. 29) is GRANTED. The Court, however, will address the

remaining steps in the McDonnell Douglas framework.

       B. Defendant's Non-Discriminatory Reason and Pretext

       Defendant also argues that even if Plaintiff could establish

a prima facie case of discrimination. Plaintiff cannot establish

that    Defendant's      legitimate,    non-discriminatory     reason    for

Plaintiff's termination was pretextual. (Doc. 29, Attach. 1 at

17.)   Under   the    McDonnell    Douglas framework,   once   a   plaintiff

establishes a prima facie case of discrimination, an employer ^'must

articulate     a     legitimate,    nondiscriminatory   reason     for   the

challenged employment action." Chapman v. AI Transp., 229 F.3d

1012, 1024 (11th Cir. 2000). ""'However, the employer's burden is

merely one of production; it need not persuade the court that it

was actually motivated by the proffered reasons." Id. (citation

omitted). "If the defendant articulates one or more such reasons,"

the plaintiff must "come forward with evidence, including the


                                       23
     Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 24 of 32


previously produced evidence establishing the prima facie case,

sufficient to permit a reasonable factfinder to conclude that the

reasons given by the employer were not the real reasons for the

adverse employment decision." Id. (citation                  omitted). ""If the

plaintiff does not proffer sufficient evidence to create a genuine

issue of material fact regarding whether each of the defendant

employer's articulated          reasons is pretextual, the employer is

entitled to summary judgment on the plaintiff's claim." Id. at

1024-25 (citation omitted).

       Here, the Court finds that Defendant has met his burden to

proffer a legitimate, non-discriminatory reason for terminating

Plaintiff. Defendant maintains that Plaintiff was terminated due


to    his    insubordination,     namely,      his   refusal    to   comply     with

Defendant's demand that he go home on August 8, 2017. See Jiann

Min Chang v. Ala. Agric. & Mech. Univ., 355 F. App'x 250, 252 (11th

Cir. 2009) (finding that an employer proffered a legitimate, non-

discriminatory reason for termination when it cited the former

employee's        insubordination     and    refusal    to     comply    with    his

supervisor's demand); see also Rogue v. Sec'y, U.S. Dep't of the

Army,       718   F.   App'x   877,   879-80    (11th   Cir.     2017)    (finding

insubordination a legitimate, non-discriminatory reason for an

employee's termination). Defendant and Plaintiff both testified

that Defendant told Plaintiff to go home. Plaintiff testified that

he told Defendant          am not going home, I did nothing wrong." (Doc.


                                        24
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 25 of 32


29, Attach. 4 at 22, 23.) Plaintiff testified that he repeated his

refusal at least twice and several other employees confirmed that

Plaintiff refused to go home multiple times. Moreover, Defendant

and six different GPA employees—Simmons, Chisholm, Wisham, Rohde,

Altman,    and   McCarthy—cited     Plaintiff's     insubordination     as   the

reason Plaintiff was terminated.


     At this point, the burden shifts back to Plaintiff to produce

evidence ^'sufficient to permit a reasonable factfinder to conclude

that the reasons given by the [Defendant] were not the real reasons

for the adverse employment decision." Chapman, 229 F.3d at 1024.

"To show pretext, [an employee] must demonstrate 'such weaknesses,

implausibilities,           inconsistencies,           incoherencies,         or

contradictions in the employer's proffered legitimate reasons for

its action that a reasonable factfinder could find them unworthy

of credence.' " Alvarez v. Royal Atl. Developers, Inc., 610 F.3d

1253,    1265    (llth   Cir.   2010)   (citation   omitted).   However,      an

employee    is "not      allowed   to    recast   an   employer's   proffered

nondiscriminatory reasons or substitute his business judgment for

that of the employer." Chapman, 229 F.3d at 1030. Rather, "an

employee must meet that reason head on and rebut it, and the

employee cannot succeed by simply quarreling with the wisdom of

that reason." Id.


        The Court finds that Plaintiff has not met his burden to show

that Defendant's proffered reason is pretextual. Plaintiff first


                                        25
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 26 of 32


argues that Defendant's decision to terminate him must have been

motivated by discrimination because Plaintiff actually went home

soon after Defendant's demand. (Doc. 34 at 26.) Although Plaintiff

has presented evidence that he exited the GPA gate at 6:05 p.m..

Plaintiff has not shown that Defendant knew Plaintiff went home.


In fact, the evidence shows that Defendant exited the GPA gate

before Plaintiff (Doc. 34, Attach. 24 at 19) and, therefore, could

not know that Plaintiff actually complied with his demand. At that

time. Defendant only knew that Plaintiff refused his direct order

to leave and that Plaintiff repeated his refusal several times.

Defendant also testified that Plaintiff "was not fired for clearing

the   gate   within   five   minutes.   [Plaintiff]   was   fired   for   not

following a reasonable direct order . . . . He said out of his

mouth he was not going to do that." (Doc. 34, Attach. 24 at 13.)

Plaintiff's eventual compliance with Defendant's direct order does

not negate the fact that Plaintiff refused the order multiple times

in Defendant's presence. See Jiann Min Chang, 355 F. App'x at 253

(concluding that where a plaintiff was terminated for refusing his

supervisor's demand, "[plaintiff's] arguments regarding . . . his

eventual compliance with [his supervisor's] demand, are meritless"

because his compliance has "no bearing on whether [plaintiff]

behaved      unprofessionally     and    disrespectfully      during      the

conversation with [his supervisor] . . . .").




                                    26
      Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 27 of 32


        Next, Plaintiff argues that Defendant's reason is pretextual

because Defendant has previously made racially-charged comments

about     other      white   crane       operators.       (Doc.    34     at   28-29.)

Specifically, Tiaisha Randolph, a former assistant manager of

crane operations, testified that in 2018 Defendant referred to a

lunch between white crane operators as a ^'KKK meeting." (Doc. 34,

Attach. 26 at 4-5; Doc. 38, Attach. 10 at 6-7.) While the Court

recognizes     that    Defendant's       alleged    comment       is    offensive     and

inappropriate.        Plaintiff    does     not    provide    any      evidence     that

Defendant's racially-charged remark was directed at Plaintiff or

that     Plaintiff    attended     the    lunch    that    Defendant      referenced.

Moreover, Defendant allegedly made this remark in the summer of

2018,     approximately      a    year    after    Plaintiff       was    terminated.

^^Plaintiff cannot survive summary judgment based on ambiguous,

isolated stray remarks alone, that are unrelated to the employment

decision at issue." Goode v. Wings of Alpharetta, Inc., No. 1:11-

CV-1337-WSD-JSA, 2013 WL 997669, at *13 (N.D. Ga. Jan. 18, 2013).

The      Eleventh      Circuit     has      repeatedly       indicated         that     a

discriminatory comment, taken alone, is insufficient to present a

question of material fact on the issue of discriminatory intent.

See Rojas v. Florida, 285 F.3d 1339, 1343 (11th Cir. 2002) (noting

that because a supervisor's alleged comment that another employee,

not the plaintiff, did not deserve her job because that employee

was a woman was ''an isolated comment, unrelated to the decision to


                                           27
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 28 of 32


fire   [Plaintiff],    it,     alone,   is    insufficient    to   establish    a

material fact on pretext."); Ash v. Tyson Foods, Inc./ 190 F.

App'x. 924, 926 (llth Cir. 2006). Thus, Plaintiff cannot show

pretext based on Defendant's stray and unrelated comment.

       Finally,    Plaintiff     argues      that    Defendant's    reason     is

pretextual because Defendant has made "intimidating statements" to

his employees about reporting to HR and Defendant really fired

Plaintiff for attempting to meet with someone in HR. (Doc. 34 at

29.)    Plaintiff     did    produce      evidence    that     Defendant      made

intimidating      statements    about   his    employees     reporting   to    HR.

Specifically, Brian Jackson claimed that Defendant made several

intimidating statements, including:

         • If you people keep going to HR (white house) on me,
           then I promise you—you will lose your jobs.
         • If you throw me under the bus, then I will be like
           an eighteen-wheeler and run you over eighteen
            times.
         • You will be pencil whipped if you go to HR.

(Doc. 34, Attach. 27 at 9.)

       Again, the Court recognizes that Defendant's statements are

inappropriate, however, they do not establish that Defendant's

proffered    reason    for     terminating     Plaintiff      is   pretext     for

discrimination. Even if Defendant was upset that Plaintiff spoke

to HR and told Plaintiff to "have his facts straight," Plaintiff

has not shown that Defendant's real reason for terminating him was

discrimination. Rather, Defendant has produced sufficient evidence



                                        28
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 29 of 32


that Plaintiff s      refusal to follow       a    direct order lead to his

termination.


     More    importantly.       Defendant          was        not     the       ultimate

decisionmaker    in    the   decision    to       terminate         Plaintiff.       ''MA]

non-decisionmaker      employee's   discriminatory              remarks        are   ^not

probative   of   a    discriminatory     intent      behind         [an    employee's]

termination[,]' " and        therefore    cannot         be    used       to   establish

pretext. Payne v. Goodyear Tire & Rubber Co., 760 F. App'x 803,

808 (11th Cir. 2019) (quoting Standard v. A.B.E.L. Servs., 161

F.3d 1318, 1330 (11th Cir. 1998)). See also Lovett v. Georgia-

Pacific Consumer Prods., LP, 418 F. Supp. 3d 1311, 1323 (S.D. Ga.

2019) (finding a supervisor's racially-charged remarks did not

establish   pretext    because '^there     [was]         no evidence           that [the

supervisor] had any impact on the decision to terminate [p]laintiff

or that [the supervisor] influenced the decisionmakers"). Although

Defendant provided his perspective on the altercation and met with

Simmons to review the incident. Plaintiff has produced no evidence

that Defendant had any significant impact on the decision to

terminate Plaintiff. Besides his meeting with Simmons, Defendant

did not meet with any of the ultimate decisionmakers. Rather,

Altman, Rohde, Wisham, and McCarthy reviewed the investigation

materials and the witness statements and independently concluded

that Plaintiff's conduct warranted termination. As the Eleventh

Circuit has '^repeatedly and emphatically held, . . . employers are


                                    29
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 30 of 32


free to fire their employees for a good reason, a bad reason, a

reason based on erroneous facts, or for no reason at all, as long

as its action is not for a discriminatory reason." Flowers v. Troup

Cty.,    803    F.Sd   1327,    1338        (11th    Cir.    2015).    Thus,    even   if

Defendant's account of the exchange with Plaintiff was erroneous,

the   decisionmakers'      reliance           on    his     account    does    not   make

Plaintiff's termination discriminatory. Because Plaintiff cannot

establish a prima facie case of discrimination and cannot show

that Defendant's proffered reason is pretext for discrimination.

Defendant's motion for summary judgment (Doc. 29) is GRANTED.

II.   MOSAIC OF CIRCUMSTANTIAL EVIDENCE


        In the alternative. Plaintiff argues that even if he cannot

satisfy the McDonnell Douglas framework, his claim should survive

summary judgment because he has produced a mosaic of circumstantial

evidence of Defendant's discriminatory intent. (Doc. 34 at 30-31.)

^MA] plaintiff will always survive summary judgment if he presents

circumstantial evidence that creates a triable issue concerning

the employer's discriminatory intent." Smith v. Lockheed-Martin

Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). ''A triable issue of

fact exists if the record, viewed in a light most favorable to the

plaintiff,      presents       ^a     convincing       mosaic     of    circumstantial

evidence       that    would        allow     a     jury     to   infer   intentional

discrimination by the decisionmaker.' " Id. (quoting Silverman v.

Bd. of Educ., 637 F.3d 729,734 (7th Cir. 2011)).


                                             30
     Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 31 of 32


       As     circumstantial        evidence      of      Defendant's          alleged

discriminatory        intent.       Plaintiff          highlights      Defendant's

racially-charged       comments      about      white    crane      operators         and

Defendant's ^Vindictive, bullying comments and actions . .

about his employees going to HR. (Doc. 34 at 31.) While the Court

recognizes that Defendant's comments were inappropriate. Plaintiff

has failed to show that Defendant's racially-charged comments were

related     to    Plaintiff's     termination.    See     Williams    v.       Cleaver-

Brooks, Inc. No. 7;11-CV-144 (HL), 2012 WL 6151141, at *7-9 (M.D.

Ga. Dec. 11, 2012) (finding that the plaintiff failed to present

enough evidence to create a convincing mosaic of circumstantial

evidence where the plaintiff's supervisor allegedly called the

plaintiff a racial slur because "none of the evidence identified

by   [p]laintiff . . . relates             to    his    termination       or    can    be

attributed to the decision makers who terminated [p]laintiff");

Dorvil V. Advance Stores Co., Inc., No. 10-60036-Civ, 2011 WL

6069362, at *14-15 (S.D. Fla. Dec. 6, 2011) (finding plaintiff

failed      "to    create    an    inference      of     discrimination"          where

plaintiff s supervisor made isolated and stray comments about

plaintiff's national origin because "the relationship between [the

supervisor's] comments and [the plaintiff's] termination [was]

simply      too   attenuated").     Moreover,      as    discussed     above,         any

threatening       comments   made    by    Defendant      about     his    employees

speaking with HR cannot be attributed to the HR Department or the


                                          31
   Case 4:19-cv-00002-WTM-BKE Document 41 Filed 09/17/20 Page 32 of 32


other    GPA   executives'   ultimate      decision     to      terminate    Plaintiff.


Ultimately,      Plaintiff       has    failed     to   produce        a    significant

evidentiary record that shows              Defendant considered             Plaintiff's

race in his recommendation to terminate Plaintiff. See Smith, 644

F.3d at 1324, 1329-35 {concluding that a plaintiff could survive

summary judgment because he produced several pieces of evidence

that    suggested   his    employer       "had    a   substantial          incentive   to

discipline      white    employees      more     harshly     than   black     employees

. . . [and]      that     [the    employer]        consciously         injected    race

considerations into its discipline decision making . . . .")• The

Court    finds    that    Plaintiff's       evidence       is    not   sufficient      to


establish the "convincing mosaic" of discrimination required to

survive summary judgment.

                                       CONCLUSION


        For the foregoing        reasons.       Defendant's Motion for Summary

 Judgment (Doc. 29) is GRANTED. As a result. Plaintiff's claims

 are DISMISSED. The Clerk is DIRECTED to close this case.


        so ORDERED this      y72^
                             ^^ day of September 2020.




                                                 WILLIAM T. MOORE,
                                                 UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF GEORGIA




                                           32
